OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2014 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22691 The First Western Funds Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge c/o Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45244 Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31, 2013 Date of reporting period:May 31, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS - 9.2% Maturity Coupon Par Value Value U.S. Treasury Notes 05/15/16 % $ $ U.S. Treasury Notes 11/15/16 % U.S. Treasury Notes 02/28/17 % U.S. Treasury Notes 08/15/19 % U.S. Treasury Notes 05/15/23 % U.S. Treasury Bonds 08/15/23 % Total U.S. Treasury Obligations (Cost $4,757,394) $ U.S. GOVERNMENT AGENCY OBLIGATIONS - 6.8% Maturity Coupon Par Value Value Federal Agricultural Mortgage Corporation - 1.1% Federal Agricultural Mortgage Corporation 07/27/16 % $ $ Federal Farm Credit Bank - 0.6% Federal Farm Credit Bank 11/15/19 % Federal Home Loan Bank - 4.1% Federal Home Loan Bank 05/15/19 % Federal Home Loan Bank 10/24/22 % Federal Home Loan Bank 12/21/22 % Federal National Mortgage Association - 1.0% Federal National Mortgage Association 02/21/19 % Total U.S. Government Agency Obligations(Cost$3,552,704) $ MORTGAGE-BACKED SECURITIES - 34.6% Maturity Coupon Par Value Value Corporate - 12.9% Banc of America Mortgage Securities, Inc., Series 2003-4-1A65 06/01/33 % $ $ BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) 01/01/38 % Centex Home Equity Loan Trust, Series 2004-D-AF6 09/01/34 % Chase Mortgage Finance Corporation, Series 2003-S14-1A1 01/01/34 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 34.6%(Continued) Maturity Coupon Par Value Value Corporate - 12.9%(Continued) Citigroup Mortgage Loan Trust, Inc., Series 2009-6-6A1 (a) 07/25/36 % $ $ Citigroup Mortgage Loan Trust, Inc., Series 2009-6-11A1 (a) 05/25/37 % Countrywide Home Loans, Inc., Series 2002-25-2A1 11/01/17 % Countrywide Home Loans, Inc., Series 2003-J10-2A1 11/01/18 % Countrywide Home Loans, Inc., Series 2003-J7-1A2 08/01/33 % Credit Suisse Commercial Mortgage Trust, Series 2009-8R-5A1 (a) 05/01/37 % Credit Suisse Commercial Mortgage Trust, Series 2009-2R-2A5 (a) 06/01/37 % CS First Boston Mortgage Securities Company, Series 2002-AR31-4A2 (a) 11/01/32 % CS First Boston Mortgage Securities Company, Series 2003-11-1A31 06/01/33 % FRS, LLC, Series 2013-1A-A1 04/15/19 % Impac CMB Trust, Series 2005-4-2A1 (a) 05/25/35 % Impac Secured Assets Corporation, Series 2003-3-A1 (a) 08/01/32 % Master Asset Securitization Trust, Series 2003-5-1A1 06/01/33 % Master Asset Securitization Trust, Series 2003-8-1A1 09/01/33 % Residential Funding Mortgage Security I, Inc., Series 2004-S4-2A6 04/01/19 % Residential Funding Mortgage Security I, Inc., Series 2004 S-9-1A15 12/01/34 % Silverleaf Finance, LLC, Series 2012-D-A 03/17/25 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 34.6%(Continued) Maturity Coupon Par Value Value Corporate - 12.9%(Continued) Structured Asset Securities Corporation, Series 1998-11-2B1 (a) 01/01/32 % $ $ Structured Asset Securities Corporation, Series 1998-11-2B2 (a) 01/01/32 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-S3-3A1 05/01/33 % Wells Fargo Mortgage-Backed Securities, Series 2003-G-A1 06/01/33 % Federal Home Loan Bank - 0.0% (b) FHLB, Series SK-2015-1 08/18/15 % Federal Home Loan Mortgage Corporation - 12.2% FHLMC, Series 2882-UJ 08/01/19 % FHLMC, Series 2999-ND 07/01/20 % FHLMC, Series 2515-UP 10/01/22 % FHLMC, Series 2574-JN 12/01/22 % FHLMC, Series 2690-TV 11/01/25 % FHLMC, Series 3827-HA 11/01/25 % FHLMC, Series 3817-QA 03/01/26 % FHLMC, Series 4011-ML 03/01/27 % FHLMC, Series 2694-QH 03/01/32 % FHLMC, Series 2750-NE 04/01/32 % FHLMC, Series 2700-PG 05/01/32 % FHLMC, Series 2733-TD 11/01/32 % FHLMC, Series 2760-PD 12/01/32 % FHLMC, Series 2797-PG 01/01/33 % FHLMC, Series 2943-HE 03/01/33 % FHLMC, Series 2928-NE 04/01/33 % FHLMC, Series 2889-OG 05/01/33 % FHLMC, Series 2911-UE 06/01/33 % FHLMC, Series 3793-UA 06/01/33 % FHLMC, Series 2869-BG 07/01/33 % FHLMC, Series 2874-LD 08/01/33 % FHLMC, Series 2785-GD 10/01/33 % FHLMC, Series 3037-ND 01/01/34 % FHLMC, Series 3210-PC 04/01/34 % FHLMC, Series 3017-MK 12/01/34 % FHLMC, Series 4011-NP 07/01/39 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 34.6%(Continued) Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation - 12.2%(Continued) FHLMC, Series 3843-JA 04/01/40 % $ $ FHLMC, Series 4017-MA 03/01/41 % FHLMC, Series 4077-AP 01/01/42 % Federal National Mortgage Association - 6.5% FNMA, Series 2003-89-LC 09/01/18 % FNMA, Series 2003-83-PG 06/01/23 % FNMA, Series 2010-86-V 05/01/28 % FNMA, Series 2005-80-BA 04/01/29 % FNMA, Series 2009-96-DB 11/01/29 % FNMA, Series 2003-69-GJ 12/01/31 % FNMA, Series 2004-8-GD 10/01/32 % FNMA, Series 2005-29-QD 08/01/33 % FNMA, Series 2005-1-HE 09/01/33 % FNMA, Series 2005-86-WD 03/01/34 % FNMA, Series 2011-129-MA 01/01/38 % FNMA, Pool #MA0584 10/01/40 % FNMA, Series 2011-100QM 10/01/50 % Government National Mortgage Association - 2.4% GNMA, Series 2005-25-VB 01/01/24 % GNMA, Series 2001-65-PH 11/01/28 % GNMA, Series 2011-32-QA 02/01/38 % GNMA, Series 2009-104-KA 08/01/39 % GNMA, Series 2011-159-EA 10/01/40 % GNMA, Series 2011-138-PX 06/01/41 % Small Business Administration - 0.6% SBA, Series 2009-20A-1 01/01/29 % Total Mortgage-Backed Securities(Cost$18,501,415) $ FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL BONDS - 2.7% Maturity Coupon Par Value Value Florida State Department of Environmental Protection, Series B, Preservation Revenue 07/01/21 % $ $ Florida State Hurricane Catastrophe Fund, Series A, Revenue 07/01/20 % Illinois State, General Obligation 03/01/19 % Irvine, California, Unified School District, Special Tax, Revenue 09/01/17 % Puerto Rico Infrastructure Financing Authority, Port Authority Project, Series A, Revenue 06/15/13 % Total Municipal Bonds (Cost $1,418,768) $ ASSET-BACKED SECURITIES - 1.8% Maturity Coupon Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) 11/25/34 % $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) 11/25/34 % Vanderbilt Mortgage Finance Company, Series 2002-B-A4 02/01/26 % Total Asset-Backed Securities(Cost$972,910) $ CORPORATE BONDS - 41.6% Maturity Coupon Par Value Value Consumer Discretionary - 3.2% AutoZone, Inc. 11/15/20 % $ $ Lorillard Tobacco Company 06/23/19 % NBCUniversal Media, LLC 04/01/21 % Energy - 4.0% Boardwalk Pipelines, LLC 09/15/19 % Kinder Morgan Energy Partners, L.P. 09/01/22 % SESI, LLC 12/15/21 % Williams Partners, L.P. 11/15/21 % Financials - 11.9% Aegon Funding Company, LLC 12/15/20 % Aviation Capital Group Corporation 01/31/18 % AXIS Specialty Finance, LLC 06/01/20 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 41.6%(Continued) Maturity Coupon Par Value Value Financials - 11.9%(Continued) Citigroup, Inc. 08/09/20 % $ $ Discover Bank 02/21/18 % Fairfax Financial Holdings Ltd. 05/15/21 % Fidelity National Financial, Inc. 05/15/17 % General Electric Capital Corporation 01/07/21 % International Lease Finance Corporation 09/01/18 % JPMorgan Chase & Company 05/01/23 % Morgan Stanley 07/24/20 % Nasdaq OMX Group, Inc. (The) 01/16/18 % Industrials - 7.9% Air Canada, Series 2013-1A 05/15/25 % Continental Airlines, Series 2009-01 07/08/16 % Continental Airlines, Series 1999-1 02/02/19 % Continental Airlines, Series 2000-02 04/02/21 % Ford Motor Credit Company, LLC 12/15/16 % Penske Truck Leasing Company, L.P. 03/15/18 % Republic Services, Inc. 03/01/20 % Ryder Systems, Inc. 03/01/18 % US Airways Class A Pass-Through Certificates, Series 2012-2 06/03/25 % Information Technology - 1.2% Jabil Circuit, Inc. 03/15/18 % Materials - 3.0% LyondellBasell Industries N.V. 11/15/21 % RPM International, Inc. 11/15/22 % Westlake Chemical Corporation 07/15/22 % Real Estate - 5.7% American Campus Communities Operating Partnership, L.P. 04/15/23 % American Tower Trust I 03/15/23 % Healthcare Trust of America, Inc. 04/15/23 % Kilroy Realty, L.P. 06/01/20 % National Retail Properties, Inc. 04/15/23 % WEA Finance, LLC 10/01/16 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 41.6%(Continued) Maturity Coupon Par Value Value Telecommunication Services - 2.7% Crown Castle Towers, LLC 08/15/20 % $ $ GTP Cellular Sites, LLC 03/15/17 % SBA Tower Trust 04/15/18 % Utilities - 2.0% Exelon Generation Company, LLC 10/01/17 % PPL Energy Supply, LLC 12/15/21 % Total Corporate Bonds(Cost$22,064,042) $ MONEY MARKET FUNDS - 2.6% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (c) (Cost $1,371,809) $ Total Investments at Value - 99.3% (Cost $52,639,042) $ Other Assets in Excess of Liabilities-0.7% Net Assets - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. (a) Variable rate security.The rate shown is the effective interest rate as of May 31, 2013. (b) Percentage rounds to less than 0.1%. (c) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to Schedules of Investments. FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) MORTGAGE-BACKED SECURITIES - 21.9% Maturity Coupon Par Value Value Corporate - 21.9% Bank of America Funding Corporation, Series 2009-R6-3A1 (a) 01/01/37 % $ $ Bank of America Large Loan, Series 2007-BMB1-A2 (a) 08/15/29 % BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) 01/01/38 % Centex Home Equity Loan Trust, Series 2004-D-AF6 09/01/34 % Citigroup Mortgage Loan Trust, Inc., Series 2009-6-12A1 (a) 07/01/36 % Citigroup Mortgage Loan Trust, Inc., Series 2009-6-11A1 (a) 05/25/37 % Credit Suisse Commercial Mortgage Trust, Series 2007-C5-A4 07/01/17 % Credit Suisse Commercial Mortgage Trust, Series 2009-8R-5A1 (a) 05/01/37 % Credit Suisse Commercial Mortgage Trust, Series 2009-2R-2A5 (a) 06/01/37 % Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 02/01/40 % Credit-Based Asset Servicing and Securites, Series 2005-CB5-AV2 (a) 08/25/35 % FRS, LLC, Series 2013-1A-A1 04/15/19 % Home Loan Servicing Solutions Ltd., Series 2012-T2-D2 10/15/15 % Home Loan Servicing Solutions Ltd., Series 2013-T3-C3 05/15/17 % Jefferies & Company, Series 2009-R9-1A1 (a) 08/01/46 % Mellon Residential Funding Corporation, Series 2004-TBC1-A (a) 02/26/34 % Residential Asset Mortgage Products, Series 2005-SP3-A3 (a) 12/25/35 % Residential Asset Securities Corporation, Series 2003-KS10-AI6 12/01/33 % Silverleaf Finance, LLC, Series 2012-D-A 03/17/25 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 21.9%(Continued) Maturity Coupon Par Value Value Corporate - 21.9%(Continued) WFDB Commercial Mortgage Trust, Series 2011-BXR-A 07/01/16 % $ $ WMC Mortgage Loan Pass-Through Certificate, Series 1997-2-M1 (a) 03/20/29 % Total Mortgage-Backed Securities(Cost$3,157,619) $ MUNICIPAL BONDS - 1.1% Maturity Coupon Par Value Value Illinois State, General Obligation (Cost $163,814) 07/01/16 % $ $ ASSET-BACKED SECURITIES - 1.4% Maturity Coupon Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) 11/25/34 % $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) 11/25/34 % Total Asset-Backed Securities(Cost$210,893) $ CORPORATE BONDS - 70.6% Maturity Coupon Par Value Value Consumer Discretionary - 5.2% Dish DBS Corporation 05/15/17 % $ $ Fiesta Restaurant Group, Inc. 08/15/16 % Hyatt Hotels Corporation 08/15/16 % MGM Resorts International 11/01/16 % Royal Carribean Cruises Ltd. 06/15/16 % Whirlpool Corporation 06/15/16 % Wyndham Worldwide Corporation 12/01/16 % Energy - 0.6% Chesapeake Energy Corporation 03/15/16 % Gulf South Pipeline Company, L.P. 02/01/15 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 70.6%(Continued) Maturity Coupon Par Value Value Financials - 23.3% Ally Financial, Inc. 02/15/17 % $ $ Aviation Capital Group Corporation 01/31/18 % Bank of America Corporation 12/01/15 % Bank of America Corporation 03/15/17 % BBVA U.S. Senior, S.A. Unipersonal 05/16/14 % Berkley (W.R.) Corporation 05/15/15 % CIT Group, Inc. 05/15/17 % Citigroup, Inc. 08/02/16 % Fidelity National Financial, Inc. 05/15/17 % First Horizon National Corporation 12/15/15 % GATX Financial Corporation 03/01/16 % ING Bank N.V. 05/01/15 % International Lease Finance Corporation 09/01/16 % Lazard Group, LLC 05/15/15 % Macquarie Group Ltd. 08/01/14 % Macquarie Group Ltd. 08/10/17 % Metropolitan Life Insurance Company 11/01/15 % Morgan Stanley 10/15/13 % Morgan Stanley (a) 04/25/18 % Murray Street Investment Trust I 03/09/17 % Nomura Holdings, Inc. (a) 09/13/16 % Raymond James Financial, Inc. 04/15/16 % Royal Bank of Scotland Group PLC 01/08/15 % Transatlantic Holdings, Inc. 12/14/15 % Wachovia Corporation (a) 10/15/16 % Westpac Banking Corporation 10/15/15 % Zions Bancorporation 05/16/16 % Health Care - 1.5% Boston Scientific Corporation 11/15/15 % Hospira, Inc. 03/30/17 % Industrials - 18.4% America West Air, Series 2000-01 07/02/20 % Anglo American Capital PLC 04/08/14 % Boardwalk Pipelines, LLC 11/15/16 % Celulosa Arauco y Constitución S.A. 07/09/13 % CNH Capital, LLC 11/01/16 % Continental Airlines, Series 2009-01 07/08/16 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 70.6%(Continued) Maturity Coupon Par Value Value Industrials - 18.4%(Continued) Continental Airlines, Series 1998-1 09/15/17 % $ $ Continental Airlines, Series 2000-02 04/02/21 % DCP Midstream Operating, L.P. 10/01/15 % DCP Midstream, LLC 10/15/15 % Delta Air Lines, Series 2012-1A 05/07/20 % Exelis, Inc. 10/01/16 % Ford Motor Credit Company, LLC 04/15/16 % Gazprom Via Gaz Capital SA 05/23/16 % General Motors Financial Company 05/15/18 % Glencore Funding, LLC 05/27/16 % Lukoil International Finance B.V. 06/07/17 % Petrobras Global Finance B.V. (a) 05/20/16 % Ras Laffan Liquefied Natural Gas Company Ltd. III 09/30/16 % WPX Energy, Inc. 01/15/17 % Information Technology - 1.5% iGATE Corporation 05/01/16 % Jabil Circuit, Inc. 07/15/16 % Materials - 7.0% ArcelorMittal 02/25/15 % Ashland, Inc. 03/15/16 % CRH America, Inc. 09/30/16 % Owens Corning, Inc. 12/01/16 % Packaging Dynamics Corporation 02/01/16 % Rosneft Oil Company 03/06/17 % Transocean, Inc. 12/15/16 % Vale Overseas Ltd. 01/11/16 % Real Estate - 6.4% Equity One, Inc. 09/15/16 % First Industrial, L.P. 01/15/16 % Hospitality Properties Trust 03/15/17 % Liberty Property, L.P. 10/01/17 % PPF Funding, Inc. 04/15/17 % Prologis 11/15/16 % Retail Properties, Inc. 03/15/16 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 70.6%(Continued) Maturity Coupon Par Value Value Real Estate - 6.4%(Continued) WEA Finance/WT Finance Australia 09/02/15 % $ $ Telecommunication Services - 6.0% GTP Cellular Sites, LLC 03/15/17 % Qwest Corporation 05/01/16 % Sprint Nextel Corporation 08/15/17 % Telecom Italia Capital 10/01/15 % Telefonica Emisiones, S.A.U. 02/16/16 % WCP Wireless Site Fund 11/15/15 % Utilities - 0.7% Scottish Power Ltd. 03/15/15 % Total Corporate Bonds(Cost$10,268,239) $ MONEY MARKET FUNDS - 14.0% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $2,018,731) $ Total Investments at Value - 109.0% (Cost $15,819,296) $ Liabilities in Excess of Other Assets-(9.0%) ) Net Assets - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. (a) Variable rate security.The rate shown is the effective interest rate as of May 31, 2013. (b) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to Schedules of Investments. FIRST WESTERN FUNDS TRUST NOTES TO SCHEDULES OF INVESTMENTS May 31, 2013 (Unaudited) 1. Securities Valuation The securities of First Western Fixed Income Fund and First Western Short Duration Bond Fund (the “Funds”) are generally valued using prices provided by an independent pricing service approved by the Funds’ Board of Trustees (the “Board”).The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices.The methods used by the independent pricing service and the quality of valuations so established are reviewed by First Western Capital Management Company (the Funds’ investment adviser) under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board.Short-term debt securities having remaining maturities of sixty days or less at the time of purchase are valued at amortized cost, which approximates market value.Investments in registered investment companies are reported at their respective net asset values as reported by those companies. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs For example, fixed income securities held by the Funds are classified as Level 2 since values are provided by an independent pricing service that utilizes various “other significant observable inputs,” including benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data and industry and market events.The inputs or methodology used are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments as of May 31, 2013, by security type: First Western Fixed Income Fund: Level 1 Level 2 Level 3 Total U.S. Treasury Obligations $
